Citation Nr: 0428699	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cold injuries of the 
legs and feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2004, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge at a hearing held 
at the RO.  In October 2004, the undersigned Acting Veterans 
Law Judge granted the veteran's motion to advance his case on 
the docket. 

In an August 2004 statement and at the hearing in August 
2004, the veteran raised for the first time the issues of 
secondary service connection for anxiety disorder, 
depression, and residuals of heart surgery, including the 
procedure for a pacemaker, onychomycosis, tremors, peripheral 
neuropathy of the lower extremities, and syncopal episodes, 
as well as, the issue of a total disability rating based on 
individual unemployability.  He also seeks to reopen the 
claim of secondary service connection for hypertension that 
has been previously denied.  All the issues are referred to 
the RO for appropriate action.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  

REMAND

The veteran contends that he suffered cold injuries as a 
result of exposure to below freezing temperatures in Alaska 
in 1951/1952. 

The veteran's service personnel records are not on file as 
the records were destroyed in a fire at the National 
Personnel Records Center.  Evidence on file does establish 
that the veteran served in the 196th Infantry Regimental 
Combat Team and the unit was stationed in Alaska in 1951 and 
1952.  

In a July 2004 statement, a private physician expressed the 
opinion the veteran's exposure to cold temperatures in Alaska 
could have easily contributed to frostbite involving the 
distal lower extremities.  The record also shows that the 
veteran suffers from hypertension, coronary artery disease, 
degenerative disc and joint disease of the low back, a B-12 
deficiency and diabetes.  Recent findings include scaling on 
the soles of the feet, onychomycosis, hyperhidrosis, and 
decreased sensation in the lower third of the lower 
extremities. 

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
this matter is REMANDED for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  If he has evidence to 
substantiate his claim, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 
2.  Schedule the veteran for a VA cold 
injury examination to determine whether 
the veteran has any residuals of cold 
injury to the legs and feet.  The claims 
folder must be made available to the 
examiner.  If residuals of a cold injury 
are found, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that any current 
residuals are related to cold exposure in 
1951 and 1952.  In formulating the 
opinion, the examiner is also asked to 
comment on the clinical significance of 
the veteran's other health problems, 
affecting the lower extremities and feet.  

3.  After the development requested has 
been completed, adjudicate the claim.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

